             Case 4:20-cv-01284-BSM Document 1 Filed 10/27/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS                              OCT 2 7 2020
                                 CENTRAL DIVISION


DR. MARGARET BOYD-OWENS and
JACQUELINE JOHNSON                                                         PLAINTIFFS

vs.
SHORTER COLLEGE, INC.                                                      DEFENDANT

                                         COMPLAINT

       COME NOW THE PLAINTIFFS, by and through counsel, who for their Complaint, state:

                               PARTIES AND JURISDICTION

        1.      Plaintiff, DR. MARGARET BOYD-OWENS-OWENS, (hereinafter "Boyd-

Owens"), is a resident of Jefferson County, and Plaintiff, JACQUELINE JOHNSON,

("hereinafter "Johnson"), is a resident of Pulaski County. Plaintiffs both worked for Defendant in

Pulaski County, and the events complained of took place in Pulaski County.

        2.      Defendant, SHORTER COLLEGE, is a domestic non-profit corporation,

operating in an industry substantially impacting interstate commerce in Pulaski County, Arkansas.

        3.      This action is brought in an amount exceeding that required for diversity

jurisdiction, pursuant to Title VII of the 1964 Civil Rights Act, the Equal Pay Act, the Arkansas

Equal Pay Act, the Arkansas Civil Rights Act, and the ADEA. Accordingly, venue and jurisdiction

are appropriate.

                                                 FACTS

        4.      Plaintiff Boyd-Owens began working for Defendant in August of2014 as a faculty

member.
                                                          This case assigned to District Judge   Mi Uec
                                                          and to Magistrate Judge ---IH~o.,_r_r__,..
                                                                                                  ·,r_______
               Case 4:20-cv-01284-BSM Document 1 Filed 10/27/20 Page 2 of 6




          5.      She became Faculty Senate President, Chair of the Entrepreneur Studies

Department, full-time Professor, SGA advisor, and finally Assistant Dean of Student Affairs.

          6.      She has a Bachelor's in Communications, Master of Business Administration, and

a Ph.D. in Higher Education Leadership, within an additional eighteen (18) hours in Psychology.

          7.      Plaintiff Johnson started working there in March of 2016 as a Director of Student

Success Coaches and became Assistant Coordinator of Project Success Emergency Aid Fund, the

Ability to Benefit Program, Disability Services, Counselor for Veterans, Counselor for Second

Chance Pell.

          8.      Plaintiff Boyd-Owens supervised Johnson.

          9.      Plaintiff Johnson has a BA in Health Sciences, with a Master's degree in Adult

Education.

          10.     Plaintiffs are females who are in their fifties.

          11.     In 2018, Plaintiff had begun asking questions about the salary base, matrix, or

structure at the college.

          12.     In early March of2020 Plaintiffs discovered that a male, RW, was making around

$62,000 a year. He is at least ten (10) years younger than Plaintiffs. He stated that he was not sure

of his title. A position had been created for him, but he literally did not know what his job would

be.

          13.     In the hierarchy of the college an Assistant Dean is higher than a Director. Yet

Plaintiff Boyd-Owens was making $53,000 a year, which she had just fought to get in January

2020.

          14.     RW's resume indicated he had a Master's in HR from Webster. He has a criminal

record.
          Case 4:20-cv-01284-BSM Document 1 Filed 10/27/20 Page 3 of 6




        15.    Plaintiff Boyd-Owens, she had an extensive career in high school and college

education and has run her own business.

        16.    In December 2019, Howard Gibson, a male in his forties got a raise into the $60-

70,000 range, and he became an Associate Dean for Institutional Effectiveness.

        17.    In December 2019, Maurice Osborne, a male in his forties came in as a Director

$60-70,000 range.

        19.    In December 2019, Ms. Paisley Boston, more than ten (10) years the junior of

Plaintiffs, came in making $60-70,000. She was Communications Director.

        20.    In December of 2019, Plaintiff Johnson sent Plaintiff Boyd-Owens an email saying

that she felt discriminated against. She had been told there would be no raise until Shorter reached

1,000 students. They have never had 1,000 students.         She had then found out that several

individuals had received raises, one of whom was younger than her substantially, that she was

being paid equivalent to people with Associates Degrees, despite her Higher ED Degrees and 27

years of experience in Higher ED.       She was also the lowest paid Director.        Ms. Mitchell

acknowledged that Dr. Owens had been advocating for Johnson.

        21.    Plaintiff Boyd-Owens forwarded this email to the HR Director and Dr. George

Hurst (their Supervisor). She indicated that she valued Johnson and agreed with her concerns.

        22.    Mitchell then held a meeting with both Plaintiffs. She said the President had agreed

to do an across the board raise for Ms. Johnson and the other two (2) coaches. She called it a "fair

market adjustment. Notably, the other two (2) coaches were younger males, one of whom had

been there four (4) months. Dr. Hurts said Dr. Boyd-Owens should get a raise too.

        23.    The raise never actually happened, and then Dr. Green took it back in February

2020.
          Case 4:20-cv-01284-BSM Document 1 Filed 10/27/20 Page 4 of 6




        24.    Plaintiff Johnson requested to meet the President, through the HR Director to

discuss her concerns of discrimination, and he refused.

        25.    As a result, Johnson sent Dr. Herts her concerns of discrimination, and he said he

would meet with the President the next day about them.

        26.    Plaintiff Boyd-Owens was cc'd on theses emails.

        27.    Plaintiff Boyd-Owens filed an EEOC charge of gender and age discrimination in

early March of 2020.

        28.    Plaintiff Johnson filed an EEOC charge of gender and age discrimination in

February of 2020.

        29.    Plaintiff Boyd-Owens was fired March 13, 2020, by President Jerome Green. He

refused to say, claiming that Arkansas is an at-will state.

        30.    Plaintiff Johnson was fired March 13, 2020, a short while later, by President Jerome

Green, and told they were taking the department in a different direction.

        31.    Plaintiffs had good evaluations and no discipline. Neither of them had ever been

counseled about their performance or conduct. Boyd-Owens and Johnson had been nominated for

staff awards in several categories, and Boyd-Owens won outstanding faculty and staff of the year,

an award given by staff and peers. Literally 30 minutes before they were fired, Plaintiffs were at

a luncheon for Dr. George Hurts, who was the Dean, and supervised both of them, and he was

extremely complementary of them in front of faculty and staff, and President Green himself.

        32.    Plaintiffs were granted unemployment benefits because Shorter presented no

evidence to justify their termination.

        33.    When the EEOC did its investigation Defendant Shorter refused to respond at all.
           Case 4:20-cv-01284-BSM Document 1 Filed 10/27/20 Page 5 of 6




         34.    After being terminated Plaintiffs amended their EEOC charges to add termination

as an injury, less than 180 days after their termination.

         35.    Plaintiffs have received Right to Sue letters and now bring suit less than ninety (90)

days after its receipt.

                                                  COUNTI

         36.    Plaintiffs incorporate by reference the preceding paragraphs.

         37.    By virtue of the foregoing, Plaintiffs have been discriminated against based on

gender, in violation of Title VII, Section 107(a)(l) of the ACRA, and federal and state Equal Pay

laws.

         38.    As a result, Plaintiffs have suffered lost wages and benefits, endured mental and

emotional suffering, embarrasment, and lost earning capacity.

         39.    Defendant's conduct has been so egregious as to merit liquidated and punitive

damages.

                                                 COUNT II

         40.    Plaintiffs incorporate by reference the preceding paragraphs.

         41.    By virtue of the foregoing, Plaintiffs have been retaliated in violation of Title VII,

Section 108 of the ACRA, the ADEA, and the federal Equal Pay laws (EPAIFLSA).

         42.    As a result, Plaintiffs have suffered lost wages and benefits, endured mental and

emotional suffering, embarrassment, and lost earning capacity.

         43.    Defendant's conduct has been so egregious as to merit liquidated and punitive

damages.

                                                 COUNTIII

         44.    Plaintiffs incorporate by reference the preceding paragraphs.
           Case 4:20-cv-01284-BSM Document 1 Filed 10/27/20 Page 6 of 6




        45.    By virtue of the foregoing, Plaintiffs have been discriminated against in violation

of the ADEA.

        46.    As a result, Plaintiffs have suffered lost wages and benefits, endured mental and

emotional suffering, and lost earning capacity.

        47.    Defendant's conduct has been so egregious as to merit liquidated damages.

                                              JURY DEMAND

        48.    Plaintiffs seek a trial by jury.

                                              PRAYER

       WHEREFORE, PLAINTIFFS PRAY FOR THE FOLLOWING RELIEF: back pay, front

pay or reinstatement, compensatory damages, punitive damages, liquidated damages, in an amount

exceeding that required for diversity jurisdiction, an apology, designation as rehirable, cleansing

of their personnel file, posting of any verdict and judgment at their worksite, a positive reference,

reasonable attorneys' fees and costs, a jury trial on all matters so triable, other injunctive relief,

and all other appropriate relief.



                                                      Respectfully Submitted,

                                                      Lucien R. Gillham, ABRN 99-199
                                                      Counsel for Plaintiffs
                                                      SUTTER & GILLHAM, PLLC
                                                      310 W. Conway
                                                      Post Office Box
                                                      Benton, AR 72015
                                                      5Ql/J15-191Q-~r-:=-
                                                      5Ql/315-191 -
